Title: To George Washington from Major General Alexander McDougall, 19 January 1779
From: McDougall, Alexander
To: Washington, George


Sir,
Head Quarters Pecks-Kill [N.Y.] Janry 19th 1779

I had the Honor to address you very fully, on the 15th Instant, by the stated Express on the West Side of the River.
Since that, the Gentleman (Captain Bedlow) I wrote for, on the Subject of Niagara arrived; and is the Bearer of this. He is a man of Virtue, great Integrity and Understanding; served in the last war, a Lieutenant in the Navy on Lake Ontario. He will be able to give Congress, or the Commander in chief, the fullest and best Information of that Navigation, of any man in America—And he merits every Attention, the Country can give him, in any Department in which he is qualified to serve—And I am certain, he will not undertake any Business, which he is not competent for.
I have viewed the Questions proposed to me by your Excellency, in every Point of Light, in which I could consider them, before and after his Arrival: And I am clear in my own mind, that either of the Projects will mis-carry, in the first or ultimate Issue, if one of them is attempted, at this late Season, for the next Campaign.
The Reasons which determine my mind, will be transmitted at large, as soon as the pressing Service of these Posts permi⟨ts.⟩
The Success of either depend on the nav⟨al⟩ Force—Opperations of this Kind, are very delicate. It is impossible to build Vessels on the Margin of those Lakes, or any Distance from them, but the Enemy will be appris’d of it. Your own people will announce the design of the Country abroad. It is already abroad. Many of our Expeditions, which require a minute Train of Preparation in every Department with the most systematic and active men at their Head, have existed only in Resolutions on Paper. Hence so many have miscarried—When I consider the Mal-Arrangments of your Navy: the Time of Service of your whole Army; it’s present Discontents; the State of your Currency; the Avidity in all Ranks to know the Secrets of the State and the Incapacity of keeping them: the many Contingencies that your naval Force is exposed to, to be ready in Time; the Extent of your Posts of Communication, if the project against Niagara is attempted, the Probabilities against it are far heavier in the Ballance with me, than those which are for it. Besides to cut off the Limbs of the Tree, and leave the Root in full Vigor, is a Species of Policy, which I want Understanding to comprehend.
A Person in this State last Autumn, pretended to be satisfied with the Terms offered to America, by the Commissioners; and wrote to General Tryon, expressing his Fears, at the Prospect of the British, being about to leave New-York and the United States—The Inclosure No. 1 is the General’s Answer, brought out by the person, who makes the Communication in No. 2—The first of these, I copied from the Original, and I am as well acquainted with his Hand as with your’s—It was enjoyned on the Carrier, to return the Original, when the Person for whom it was intended took a Copy—It is wrote with that Caution, which the Subject demanded, especially on the first Correspondence, with a Young Convert. It however breathes the same Spirit, which I have abundant Reason to believe, still possesses and deludes, the high Servants of that devoted people in this Country. The Correspondence may be increased, and continued with infinite advantage to America; if Congress will furnish the Species of money I mentioned in my last.
Every Day brings me fresh Proofs, of the Enemy’s being hard-press’d for bread and consider his Case desperate. But notwithstanding, he will have another Campaign in these States, if our Independancy is not acknowleged, in Britain this Winter.
The Supplies which the Enemy have received from this State, in Flour via of Connecticut, have been such as would astonish you. But a few Days will put a Period to it—No Stone shall be left unturned to accomplish this—Captain Bedlow can give you, more Information on this Subject, than can be compris’d in the Compass of a Letter.
The Desertion still continues; five have come into my Quarters to Day—The Enemy dare not mount, any Centries at Night, without his works—Certain I am, if the Detachment from Major General Putnam, or Colonel Enos Regiment, could be prevailed upon, to advance in a Line with mine, the Desertion would be greatly increas’d. But they are not to be moved from the Paradise of Saw Pitts. All beyond that is Tophet to them.
Colonel Burr complains the Enemy get various Supplies thro’ his left, and every Intelligence he wants. But I have said enough on this Subject and in my last.
The Artificers at these Posts, will be generally enticed, to leave it, for the Northern Service, occationed by the most extravagant and very extraordinary Wages given to them, six Dollars per Day. The Policy of this measure is at least questionable. To rob a Post of Communication, North South, East and West and that principally by Land, of it’s best Artificers, may be attended with more fatal Consequences than those at a Distance, can conceive: None except those who are acquainted with these Posts, can imagine the Number that is necessary, even for the sole purpose of shoeing Horses, Oxen and mending Carriages. Whenever I come to take Charge of them, till Recollection takes place, I am alarmed at the Number and conceive at first Sight, the public is grossly cheated.
The Inclosure No. 3 will inform you of the Discontent in late Learned’s Brigade. I have endeavoured to remove one Cause of it, by No. 4 which I hope you will approve; the Straw is difficult to be had, as the Inhabitants keep it for their Cattle, to supply the Place of their Hay, consumed by the Army. But Endeavors shall not be wanting, to procure even that Article. I wish those Corps had a carefull Brigadier, I have reason to suspect, one is much wanting.
Frequent Interruption, has prevented my describing the Construction of Vessels to be built, on that Lake, if Congress intends to attempt the Enterprize: They can only be general ones. Three Ships of twenty nine pounders each, and three Gallies to rowe and sail well, for discovering Vessels, and to cover a Landing in shallow water. The Bottoms well shaped and dubbed for sailing. The upper works left ruff, but close and tight. The Cannon of all to be of the same Calibre. No Swivels, where those are commonly placed, blunderbushes fixed. Our men use these to more Advantage than the former. The Reason of this is obvious. The Cannon and Stores for them, Sailes, Cables, Anchors and Rigging, to move up at the same Time, as neither can be of Use without the other. The Gunners Stores to go up fixed, and in Order for Service. The Spikes made below and all the Iron for Bolts drawn to a proper Size—Two or three Seynes to catch Fish, will save an immense Sum to the Continent—Those Vessels will requir⟨e⟩ two Hundred good Seamen to compose part of their respective Crews, besides Officers. Each of the Ships 150 men at least. The Gallies about fifty each.
I have on my taking the Command of these Posts, ordered the purchasing Commissaries, to make me a Weekly Return of their Stock, to enable me to judge of the Sufficiency of their Supplies, to prevent their imposing on the public. For there is too much Reason to fear, many of them have defrauded the Continent by Sale of it’s Stores, when they rose rapidly. But one of them has not obeyed my Order, for several Weeks. And I understand it is made a question by him, and others, whether he is obliged by the Contract of the Commissary General to do it? If he is not, there is an ample Field for Knavery—If flour rises in Hands he may sell what he pleases, without being detected—If it falls ’tis the Continent’s—I beg your Excellency’s Information on this important Subject—Captain Bedlow goes down on the public Business, and at it’s Expence. He has suffered greatly by the Troubles. You will readily perceive this is wrote in great Haste—I have therefore to request it may be viewed with an indulgent Eye in all it’s imperfections. I have the Honor to be with great Truth and Regard, Your Excellency’s most Obedient and most humble Servant
Alexr: McDouga ⟨ll⟩
P.S. Delancy’s Brigade is certainly on Long-Island.
